DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 4, the “Terrain?” input to the simulators is unclear. Is the “?” mark meant to signify that it is optional? It is unclear how to interpret the “?”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:
Current abstract is over the word limit
Current abstract begins with what is effectively a problem statement/background on the issue that invention is meant to solve and is more akin to an abstract of a white paper than an abstract for a patent, this is improper for an patent .
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims  objected to because of the following informalities: 
Claim 1, “the vehicle speed” should be “a vehicle speed”, “the path to be followed” should be “a path to be followed”, “modifies the velocity of the autonomous vehicle” should be “modifies a velocity of the autonomous vehicle”. The first time an element is introduced it should be in the indefinite form.  Appropriate correction is required.
Claim 5, “the simulator” should be “a simulator” as no previous mention in either claim 1 or 5 of a “simulator” was found, the first time an element is introduced it should be in the indefinite form.  Appropriate correction is required.
Claim 6, “the cab” should be “a cab”, no previous mention of a cab was found in claim 6 or 1, the first time an element is introduced it should be in the indefinite form.  Appropriate correction is required.
Claim 8, “the control mechanism” should be “a control mechanism” as no previous mention of a “control mechanism” occurs in either claim 8 or 1. The first time an element is introduced it should be in the indefinite form.  Appropriate correction is required.
Claim 9, “the search mechanism” should be “a search mechanism” as no previous mention of a “search mechanism” occurs in claim 9 or 1. The first time an element is introduced it should be in the indefinite form.  Appropriate correction is required.
Claim 9 is further objected to, “allowed constrains are” should be “allowed constraints is a”, the sentence is “search mechanism is a genetic algorithm/A*/…. Or another optimization algorithm”
Claim 11, “specifies the maximum speed” should be “specifies a maximum speed” as no previous mention of a “maximum speed” was found. “Based on the angle defined” should be “based on an angle defined” as no previous mention of an “angle” was found. The first time an element is introduced it should be in the indefinite form.  Appropriate correction is required.
Claim 12, “only uses the points” should be “only uses points” as no previous “points” were found in claim 12 or 1. The first time an element is introduced it should be in the indefinite form.  Appropriate correction is required.
The above objections are examples of the issues found in the claims, applicant is advised to go back through the claims and carefully check that each “the” or “a/an” is correct. If an element is first introduced for that claim branch then it should be in the indefinite form (a/an) not definite (the), even if that element was obvious implied by/part of a previous element.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "possibly” in “possibly composed of waypoints" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 
For judging claim 1 on its merits the “possible composed of waypoints” will be understood to be an example, but not a requirement (i.e. a trajectory that does not have waypoints would fulfill this element). 
Claims 2-12 are rejected under 112(b) due to being dependent on claim 1, none of the dependent claims fix the issues above for claim 1.
Regarding Claim 3, the “the maximum velocity/acceleration/jerk of the steering actuator are taken under consideration as part of this mechanism.” The “/” list makes the claim indefinite, would only one of these values being taken into consideration satisfy the claim? Do all three need to be taken into consideration?
Claim 3 is further rendered indefinite due to “under consideration as part of this mechanism”. What mechanism? Neither claim 3 or claim 1 reference or define a “mechanism” as there are multiple parts introduced in claim 1 and 3 that could constitute a “mechanism” it is unclear what is the mechanism that the applicant is referring to (thus rendering this a rejection and not just an objection). For judging claim 3 the “mechanism” will be understood to be the trajectory generation/plotting.
Regarding Claim 6, the “either minimize or threshold accelerations” renders the claim indefinite, “threshold accelerations” is not defined in the specification. It is assumed that applicant meant that claim 6 is something akin to “that either minimizes accelerations or maintains accelerations below a threshold within the cab”
Regarding Claim 8, “pure pursuit/vector pursuit/spline at different speed profiles” renders the claim indefinite, is the “/” meant to be akin to a “,” in saying that any one of the three can be used as different speed profiles? Is the “/” meant to combine them in that the applicant is claiming a “mechanism” that is a combination of the three? Is applicant attempting to claim that the “mechanism” simulated changes between the three depending on the speed profile? (e.g. at low speeds a spline is used, at high speeds a pure pursuit is used, etc). For the purposes of judging the claim on its merits, it will be assumed that the applicant is claiming that the various mechanisms used change based on speed profile. (e.g. pure pursuit at high speed, spline et low speeds, etc)
Regarding Claim 9, the “genetic algorithm/A*/Dyjkstra/Dynamic Programming/ Simplex or another optimization algorithm” the “/” renders the claim indefinite. Is the “/” meant to separate the various algorithms like a “,”? Is the “/” meant to combine them in that applicant is claiming an algorithm that is a mix of them? For judging claim 9 on its merits the “/” will be assumed to represent a “,” in that applicant is claiming any one of the algorithms listed can be used.
Regarding Claim 10, the “(pure pursuit/vector pursuit/…)” renders the claim indefinite. Is this parenthesis list meant to be examples of the types of mechanism used or is it claiming that these are the types used? (i.e. does the claim demand those in the list or is it meant only to be examples of what the mechanism could be?)
Regarding the 112(b) rejections, currently each claim is rejected under 112(b) as indefinite due to its dependency on claim 1 and further many of the dependent claims raise even 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iagnemma et al, “Affecting Functions of a Vehicle Based on Function-Related Information about is Environment”, US20180004210.
Regarding Claim 1, Iagnemma et al teaches  “ A control system that controls to follow an arbitrary trajectory comprising: a vehicle with an actuated steering column,”( [0052] “As also shown in FIGS. 4A and 4B, self-driving vehicles use software processes 120 termed actuator control processes to compute sets of actuator inputs 122 (e.g., electronic commands to actuators that modulate the effort exerted by the steering, brake, and throttle) to cause each actuator to attain the input level provided by the trajectory tracking process.”);” where the actuator has a maximum steering rate and/or maximum steering acceleration and/or a ( [0053] “Certain actuator control processes may exhibit performance characteristics 121 that vary depending on the vehicle operational conditions and the environment conditions. Therefore, it may be desirable to associate different actuator control processes with corresponding different function-related features. “);” a system for controlling the vehicle speed (actuated accelerator and/or brake);”( [0052] “As also shown in FIGS. 4A and 4B, self-driving vehicles use software processes 120 termed actuator control processes to compute sets of actuator inputs 122 (e.g., electronic commands to actuators that modulate the effort exerted by the steering, brake, and throttle)”);” a trajectory (possibly composed of waypoints) that dictates the path to be followed by the vehicle;”(“ [0030] As mentioned earlier and as also illustrated in FIG. 7, self-driving vehicles use software processes termed motion planning processes to generate candidate trajectories (e.g., time-parameterized paths) that the ego vehicle may follow through the environment during a configurable time horizon T.”);” a maximum allowed deviation from that trajectory; and a controller that modifies the velocity of the autonomous vehicle to allow the vehicle to follow the trajectory within the maximum allowed deviation.“(“ [0044] As also shown in FIGS. 4A and 4B, self-driving vehicles typically use software processes termed trajectory tracking (or path tracking) processes 102 to compute a set of input levels (e.g., effort levels of the steering, brake, and throttle) 104 to cause the vehicle to follow (we sometimes say to track) a trajectory or path 68 provided by a motion planning process 62 to within a specified precision” Here the “specified precision” is a “maximum” deviation and the vehicle following a path within the maximum allowed deviation)
( [0054]” For example, a certain throttle actuator control process (process A) 123 may yield accurate tracking of a desired throttle input level when the engine RPM level is relatively high and may therefore be well-suited to scenarios involving driving at high speeds on highways. Another throttle actuator control process (process B) 125 may yield accurate tracking of desired throttle input levels when the engine RPM level is relatively low and may therefore be well-suited to scenarios involving tracking complex (e.g., involving high path curvature or multi-point turn) trajectories, such as driving at low-speeds in parking lots and driveway” Here different acceleration/deceleration profiles (process a or b) are used for controlling vehicle speed (ENGINE RPM))
Regarding Claim 3, Iagnemma et al teaches   “The system of claim 1 wherein the maximum velocity/acceleration/jerk of the steering actuator are taken under consideration as part of this mechanism. “([0053] “Certain actuator control processes may exhibit performance characteristics 121 that vary depending on the vehicle operational conditions and the environment conditions. Therefore, it may be desirable to associate different actuator control processes with corresponding different function-related features. Then ego vehicle transitions between function-related features can cause transitions between executions of different corresponding actuator control processes. Changes in vehicle operational conditions may include, for example, changes in vehicle speed, changes in engine throttle level, “)
([0053] “Changes in vehicle operational conditions may include, for example, changes in vehicle speed, changes in engine throttle level, changes in selected transmission gear, and others. Changes in the environment conditions may include, for example, road surface friction levels, road pitch and roll, road roughness levels, whether or not it is raining or snowing or has recently rained or snowed, whether or not there is slush or puddles present on the road, and others.” Here is road pitch/roll/surface friction (slip). And [0062] “For example, given information about the ego vehicle's current position and knowledge of the properties of the road network available in the database, it is generally possible to generate a nominal speed associated with travel along a particular road segment. Based on this it may be possible to infer whether or not vehicle motion (including both longitudinal motion and yaw (e.g., steering-induced motion) arising from given actuator inputs can be accurately predicted through the use of models of varying complexity. Examples of models of varying complexity include kinematic models and dynamic models of increasing order that consider effects such as longitudinal wheel slip, vehicle rollover, and lateral skidding.” Here is rollover/flipping)
Regarding Claim 6, Iagnemma et al teaches  “The system of claim 1 wherein the controller uses only trajectories/speed profiles that either minimize or threshold accelerations within the cab or compartments of the vehicle.”( [0050] “In some cases, a certain trajectory tracking process based on a class of algorithms known as MPC, and using a parameter set A, may define a cost function that weakly penalizes deviation from the trajectory provided by the motion planning process. This approach may produce coarse maneuvering, though also may generate steering inputs that have relatively small rate of change of amplitude and are comfortable to a passenger. By contrast, the same trajectory tracking process using parameter set B, which defines a cost function that heavily penalizes deviation from the trajectory provided by the motion planning process and therefore results in precise maneuvering, may yield steering inputs that have relatively large rate of change of amplitude and are less comfortable to a passenger.” Here steering change amplitude (“lateral acceleration) is minimized to maximize comfort (i.e. minimize acceleration felt in the cab))
Regarding Claim 7, Iagnemma et al teaches   “The system of claim 1 wherein the controller commands the vehicle to follow one of the trajectories that satisfy the maximum allowed deviation constraint.”( [0042] “For example, given information about an ego vehicle's current position and goal position, and knowledge of properties of the road network e.g., function-related information 42, it may be possible to compute a nominal path from the current position to the goal position under the assumption that the route is free of obstacles. This nominal path can then be provided to the motion planning process as prior information, which may reduce the burden on the planning process of computing a path in certain scenarios. The nominal path can also take account of other information associated with the applicable function-related feature, such as the nominal travel speed, which influences the path curvature that can be followed by the vehicle to within a specified precision.” Here is a choosing/generating of a trajectory with a maximum allow deviation and [0044] As also shown in FIGS. 4A and 4B, self-driving vehicles typically use software processes termed trajectory tracking (or path tracking) processes 102 to compute a set of input levels (e.g., effort levels of the steering, brake, and throttle) 104 to cause the vehicle to follow (we sometimes say to track) a trajectory or path 68 provided by a motion planning process 62 to within a specified precision” Here the “specified precision” is a “maximum” deviation and the vehicle following a path within the maximum allowed deviation))
Regarding Claim 8, Iagnemma et al teaches  “The system of claim 1 wherein the control mechanism being simulated is pure pursuit/ vector pursuit/spline at different speed profiles.“([0044] “As also shown in FIGS. 4A and 4B, self-driving vehicles typically use software processes termed trajectory tracking (or path tracking) processes 102 to compute a set of input levels (e.g., effort levels of the steering, brake, and throttle) 104 to cause the vehicle to follow (we sometimes say to track) a trajectory or path 68 provided by a motion planning process 62 to within a specified precision. Such input levels can be generated by a variety of known techniques, including model predictive control (MPC), pure pursuit, fuzzy logic, neural networks (including convolutional neural networks and similar “deep learning” methods), and other techniques. “Here gives multiple types of algorithms can be used and [0046] “For example, a certain trajectory tracking process (process A) 105 based on a pure pursuit algorithm may quickly generate sets of input levels that are suitable for tracking paths that exhibit little path curvature, and may therefore be well-suited to driving at high speeds on highways for which it is impossible to safely follow high-curvature trajectories. In contrast, another trajectory tracking process (process B) 107 based on MPC may require greater computational effort and therefore operate at a lower update rate than process A, but may generate sets of input levels that are suitable for tracking complex (e.g., involving high path curvature or multi-point turn) trajectories, and may therefore be well-suited to driving at low-speeds in parking lots and driveways.” Here give depending on the speed profile (high speed, low speed, etc) different “mechanism” (i.e. generation algorithms) are used or more suited)
Regarding Claim 9, Iagnemma et al teaches  “The system of claim 1 wherein the search mechanism for finding the speed profiles that meet the maximum allowed constraints are genetic algorithms/ A*/Dyjkstra / Dynamic programing / Simplex or another optimization algorithm.“([0044] As also shown in FIGS. 4A and 4B, self-driving vehicles typically use software processes termed trajectory tracking (or path tracking) processes 102 to compute a set of input levels (e.g., effort levels of the steering, brake, and throttle) 104 to cause the vehicle to follow (we sometimes say to track) a trajectory or path 68 provided by a motion planning process 62 to within a specified precision. Such input levels can be generated by a variety of known techniques, including model predictive control (MPC), pure pursuit, fuzzy logic, neural networks (including convolutional neural networks and similar “deep learning” methods), and other techniques. )
Regarding Claim 10, Iagnemma et al teaches  “The system of claim 1 wherein a variety of control mechanism (pure pursuit/vector pursuit/...) are simulated in combination with different speed profiles to find a solution that meets the maximum allowed deviation constraints.”( [0044] “As also shown in FIGS. 4A and 4B, self-driving vehicles typically use software processes termed trajectory tracking (or path tracking) processes 102 to compute a set of input levels (e.g., effort levels of the steering, brake, and throttle) 104 to cause the vehicle to follow (we sometimes say to track) a trajectory or path 68 provided by a motion planning process 62 to within a specified precision. Such input levels can be generated by a variety of known techniques, including model predictive control (MPC), pure pursuit, fuzzy logic, neural networks (including convolutional neural networks and similar “deep learning” methods), and other techniques. “Here gives multiple types of algorithms can be used and [0046] “For example, a certain trajectory tracking process (process A) 105 based on a pure pursuit algorithm may quickly generate sets of input levels that are suitable for tracking paths that exhibit little path curvature, and may therefore be well-suited to driving at high speeds on highways for which it is impossible to safely follow high-curvature trajectories. In contrast, another trajectory tracking process (process B) 107 based on MPC may require greater computational effort and therefore operate at a lower update rate than process A, but may generate sets of input levels that are suitable for tracking complex (e.g., involving high path curvature or multi-point turn) trajectories, and may therefore be well-suited to driving at low-speeds in parking lots and driveways.” Here give depending on the speed profile (high speed, low speed, etc) different “mechanism” (i.e. generation algorithms) are used or more suited))
Regarding Claim 12, Iagnemma et al teaches  “ The system of claim 1 wherein the controller only uses the points of the trajectory that are close to the vehicle, ignoring or de-weighting points of the trajectory that are further away from the vehicle.”([0049] “For example, a certain trajectory tracking process that is based on a pure pursuit algorithm and uses a parameter set A, which includes a large “look ahead distance,” may track trajectories more accurately in driving scenarios that do not require high curvature maneuvering, compared to the same trajectory tracking process using parameter set B, which includes a small look ahead distance, and results in accurate tracking of high curvature trajectories.” The small look head distance (Parameter set B) is the use of points close to the vehicle and ignoring/de-weighting points farther away i.e. outside the look ahead distance))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al as applied to claim 1 above, and further in view of Zhu et al, US20190080266, “Cost Based Path Planning for Autonomous Driving Vehicles”.
Regarding Claim 4, Iagnemma et al teaches the optimization/searching of routes to minimize “cost” in paragraph [0007] “The routing algorithm typically identifies one or more candidate routes 22 from the current position to the goal position. Identification of the best, or optimal, route 14 from among the candidate routes is generally accomplished by employing algorithms (such as A*, D*, Dijkstra's algorithm, and others) that identify a route that minimizes a specified cost. This cost is typically a function of one or more criteria, often including the distance traveled along a candidate route, the expected time to travel along the candidate route when considering speed limits, traffic conditions, and other factors. The routing algorithm may identify one or more than one good routes to be presented to the rider (or other person, for example, an operator at a remote location) for selection or approval. In some cases, the one optimal route may simply be provided to a vehicle trajectory planning and control module 28, which has the function of guiding the vehicle toward the goal (we sometimes refer to the goal position simply as the goal) along the optimal route.” While not mentioning speed/velocity in the cost the distance and time cost do imply/render obvious a “speed” cost to one of ordinary skill in the art.
Zhu et al teaches the searching of velocity profiles based on goal/costs in [0071] “Speed planning process 409 or speed planning module 523 includes station-time graphs 531, sequence smoother 533, and speed costs module 535. Station-time graphs 531 can include the station-time (ST) graph generated by ST graphs generator 515 of speed decision process 405. Speed planning process or speed planning module 523 can use a rough speed profile (e.g., a station-time graph) and results from path planning process 407 as initial constraints to calculate an optimal station-time curve. Sequence smoother 533 can apply a smoothing algorithm (such as B-spline or regression) to the time sequence of points. Speed costs module 535 can recalculate the ST graph with a speed cost function, as part of cost functions 315 of FIG. 3A, to optimize a total cost for movement candidates (e.g., speed up/slow down) at different points in time. For example, in one embodiment, a total speed cost function can be:” Thus optimizing for speed cost (high speed) natural teaches, “searching” high speed profiles first.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the “routing algorithms” of Iagnemma et al to include 513, as part of driving/traffic rules 312 of FIG. 3A, include traffic rules that can affect the outcome of a speed decisions module. For example, speed traffic rules 513 can include traffic information such as red/green traffic lights, another vehicle in a crossing route, etc.” By including a speed cost in the routing algorithms, speed based/dependent traffic rules such as speed limits can be accounted for. The logic naturally flows that for optimizing speed with time costs that naturally “high” speed trajectories would be search first, in order to ideally minimize travel time. Thus modified Iagnemma teaches all aspects of claim 4.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al as applied to claim 1 above, and further in view of Lee et al, CN101357636 “Curve Speed Control System having Map Preview Time and Driving Mode Selection”.
Regarding Claim 11,Iagnemma is mute to a table containing maximum speed depending o the angle formed by points along the trajectory. However Iagnemma does teach that the dynamic/kinematic model used does take into account the speed of a vehicle along a road segment (road shape) as it relates to slipping, skidding, and roll over. In Paragraph [0062] “For example, given information about the ego vehicle's current position and knowledge of the properties of the road network available in the database, it is generally possible to generate a nominal speed associated with travel along a particular road segment. Based on this it may be possible to infer whether or not vehicle motion (including both longitudinal motion and yaw (e.g., steering-induced motion) arising from given actuator inputs can be accurately predicted through the use of models of varying complexity. Examples of models of varying complexity include kinematic models and dynamic models of increasing order that consider effects such as longitudinal wheel slip, vehicle rollover, and lateral skidding.” Here while not mentioning a “table” the “kinematic and dynamic models” that teaches effects of “wheel slip, vehicle rollover, and lateral skidding” as it relates to “nominal speed associated with travel along a particular road segment” is teaching a maximum speed (safe speed) of travel based on road shape/curvature (the “angle defined by subsequent points (2 or more) in that trajectory”); While not saying that such models take the form of a table, the use of tables to numerical data values (i.e. speed, angle) is a well-known and routinely used in the field, at the level of generality currently claimed (i.e. that the data is merely stored in the data, not necessarily how the table is formatted or optimized, etc) )

Lee et al does explicitly gives such a table which contains/calculates the maximum speed on a curve (i.e. the angle formed by points along a trajectory).On page 10 “desired or target profile of the desired profile 48, which by reference is given curvature radius of & t off-line calculation of the lookup table for each curvature data point 66 provides. based on the device characteristic, the driver preference or other road information such as the cholate and angle, the road surface gradient and other shape? M ije profile for correction. vehicle 0 at an oblique angle and a road surface coefficient of friction sliding curve of vertical and radial force balance equation can be defined as: g-Wcos0 + ;Wsin0 = 0 (2) - iVsin [/Wcos] 0 (3), wherein m is a mass, R is the curvature of curve, and g is the acceleration constant. obtained from equation (2) and (3) will lead to the curved critical speed Vx is:  Ay=Rg “ “The system of claim 1 wherein the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify the Kinematic models of Iagnemma et al to include the maximum safe speed based on road curvature table of Lee et al. One would be motivated to make such a modification as taught in Lee et al Page 7 “not operating the appropriate embodiment not only may cause repeated adjustment of braking and steering, and possibly due to crossing the lane boundary or away from the road to guide, heavy accident. In the field has been developed can assist the driver in maintaining in the turning process, control of a driving safety. “Thus by including the table a safer and more comfortable driving on a curve can be achieved by the models. Thus, modified Iagnemma teaches all aspects of claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Healy et al, US20190049957, “Emotional adaptive Driving Policies for Automated Driving Vehicles”; Brown et al, US10202144, “Vehicle Curvature Determination”; 
Healy et al gives teachings for minimization of acceleration for comfort, (i.e. acceleration felt in a cab)
Brown et al gives a vehicle curve/route determination that includes accounting for actuator performance/responses and for vehicle load and such.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661